DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020 has been entered.
Specification
The amendment filed August 13, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:	Claim 23 recites, “[t]he bandsaw of claim 1, wherein the at least one swaged tooth of the plurality of swaged teeth further comprises a tip insert operatively attached to one or more of the tooth face and the tooth tip.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 23 recites, “[t]he bandsaw of claim 1, wherein the at least one swaged tooth of the plurality of swaged teeth further comprises a tip insert operatively attached to one or more of the tooth face and the tooth tip.”	There is no support in the disclosure of the application for tip inserts being used in conjunction with a swaged tip. As set forth in paragraph 0075, line 10 - paragraph 0076, line 6 of the corresponding U.S. Publication 2018/0229318 for the instant application, the Applicant’s Specification only presents swaged teeth and tip inserts as alternatives to one another:	“…As another example, one or more tip inserts 150 may be operatively attached to the finished tooth profile. Examples of tip inserts 150 may include hardened inserts, such as carbide inserts, that may be operatively attached to the finished tooth profile via welding, brazing, and the like.
	Alternatively, the rough-cut saw teeth may be swaged and subsequently sharpened, such as via and/or utilizing blade milling systems 20. As an example, the finished tooth profile, which is formed via and/or utilizing blade milling systems 20, may be swaged and subsequently sharpened...”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 21, 23, 30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 8-11 recite, “a milled relief region extends, in at least one tooth of the plurality of swaged teeth, away from the tooth face plane and toward the tooth back, and separates the tooth face from the tooth gullet, wherein the tooth face has a length that is greater than a distance defined by the milled relief region between the tooth face and the tooth gullet.” As currently written, there is no structure claimed that defines a demarcation between the milled relief region and the tooth gullet. As such, it is unclear what structure defines the extent of the milled relief region. Since there is no definite 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 3, 4, 10, 21, 23, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly et al (US Publication 2008/0236340), herein referred to as Weatherly, in view of Troyer (US Publication 2004/0255740) and further in view of and Hayden (US Patent 5,249,485).	Regarding Claim 1, Weatherly discloses a bandsaw blade (generally described in paragraph 0001, lines 1-2 and shown in fig. 2A inside a swage device), comprising a blade body (annotated fig. 2B); and a plurality of swaged teeth defined by the blade body (fig. 2A, wherein the swage device is utilized to swage each tooth), wherein each swaged tooth in the plurality of swaged teeth includes a tooth back, a tooth tip, a tooth face, and a tooth gullet that are unitary with the blade body such that the blade body (all identified in annotated fig. 2B) and the plurality of swaged teeth are formed from a contiguous piece of material (paragraph 0001, lines 3-5), wherein the tooth face extends within a tooth face plane (annotated fig. 2B). 
    PNG
    media_image1.png
    686
    761
    media_image1.png
    Greyscale
	● Weatherly fails to disclose the plurality of swaged teeth are additionally defined by a milled relief region that separates the tooth face from the tooth gullet, wherein the tooth face has a length that is greater than a distance defined by the milled relief region between the tooth face and the tooth gullet.	However, Troyer (US Publication 2004/0255740) teaches it is old and well known in the art of bandsaw blades “made of a unitary piece of metal” (paragraph 0028, lines 1-2) to provide a milled relief section (cut out 30 formed by a grinding operation - paragraph 0032, lines 26-27) between the tooth face (22) and the gullet (annotated fig. 
    PNG
    media_image2.png
    336
    556
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Weatherly with the teaching of Troyer such that a relief region of a reasonable size is milled (by at least a grinding operation) into the bandsaw blade between the tooth face and the tooth gullet in order to help remove the saw dust from the kerf as it is being produced from the teeth which prevents a build-up of sawdust from occurring that can cause damage to the saw blade 
    PNG
    media_image3.png
    416
    715
    media_image3.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Weatherly substantially disclosed above with the teaching Hayden such that the milled relief portion of Weatherly (provided by the modification in view of Troyer) extends in at least one tooth of the 
	Regarding Claim 4, the modified bandsaw blade of Weatherly substantially disclosed above includes the milled relief region is an arcuate relief region. The milled relief regions taught by Troyer, Fruits, and Hayden are all shown to be arcuate in shape.
	Regarding Claim 10, the modified bandsaw blade of Weatherly substantially disclosed above fails to specifically state the bandsaw blade is a wood-cutting bandsaw blade.	However, Troyer teaches it is old and well known in the art of bandsaw blades for bandsaw blades to be used for cutting wood. 
	Regarding Claim 21, the modified bandsaw blade of Weatherly substantially disclosed above includes the tooth face is a planar tooth face (the tooth face is generally flat and perpendicular to the longitudinal direction of the bandsaw blade).	Regarding Claim 32, the modified bandsaw blade of Weatherly substantially disclosed above includes the distance is a straight-line distance between opposite ends of the milled relief region.
	Regarding Claim 33, the modified bandsaw blade of Weatherly substantially disclosed above includes a first end of the milled relief region extends from the tooth face away from the tooth face plane, wherein a second end of the milled relief region intersects the tooth face plane distal the tooth face, and further wherein the length of the tooth face is greater than a straight-line distance between the first end of the milled relief region and the second end of the milled relief region.
As best understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherly (US Publication 2008/0236340), Troyer (US Publication 2004/0255740) and Hayden (US Patent 5,249,485) and further in view of Fruits (US Patent 3,236,271). 
	Regarding Claim 2, the modified bandsaw blade of Weatherly substantially disclosed above includes the at least one tooth of the plurality of swaged teeth includes a first shoulder that defines a transition region between the milled relief region (the 
    PNG
    media_image4.png
    366
    572
    media_image4.png
    Greyscale
	Additionally, Fruits (US Patent 3,236,271) teaches it is old and well known in the art of saw blades to provide a relief region (29) between the tooth face and the tooth gullet that extends, in at least one tooth of the plurality of teeth, away from the tooth face plane and toward the tooth back (Fruits, annotated fig. 1), wherein the at least one saw blade tooth includes a first shoulder (Fruits, annotated fig. 1) defining a transition region between the relief region and the tooth face and a second shoulder (Fruits, 
    PNG
    media_image5.png
    430
    566
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Weatherly substantially disclosed above with the teaching of Troyer and Fruits such that the milled relief region of Weatherly is formed so as to have a first shoulder between the tooth face and the milled relief region and a second shoulder formed between the second relief region and the tooth gullet since the prior art suggests the milled relief region can be any reasonable shape, wherein Hayden teaches the location of the first shoulder and Troyer suggests the location of the second shoulder, and Fruits teaches a cusp or shoulder at both ends of the relief region. As such, all claimed elements were known in the prior art and one 
As best understood, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherly (US Publication 2008/0236340), Troyer (US Publication 2004/0255740), and Hayden (US Patent 5,249,485) in view of Nagano (8,621, 972).	Regarding Claim 6, the modified bandsaw of Weatherly substantially disclosed above fails to disclose the bandsaw blade has a thickness of at least 1 millimeter and at most 4 millimeters, a width of at least 5 centimeters and at most 50 centimeters, and a length, as measured about a perimeter thereof, of at least 5 meters and at most 40 meters.
	However, Nagano teaches it is old and well known in the art of bandsaw blades for the blade to have a thickness of 1.3 mm, a width of 41 mm (4.1 centimeters), wherein these value falls within the respective claimed ranges (col. 9, line 44-45).  bandsaw blade has a thickness of at least 1 millimeter and at most 4 millimeters and a width of at least 5 centimeters and at most 50 centimeters because the blade could be of any reasonable thickness and width; a width that varies depending upon the material to be cut. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art (i.e. the saw blade having a width), discovering the optimum or workable ranges involve only routine skill in the art.	● It should be noted that the modified bandsaw blade of Weatherly substantially disclosed above does not specifically disclose the length is at least 5 meters and at most 40 meters.	However, Nagano teaches a length of the bandsaw, as measured about a perimeter thereof, may be 4995 mm or 4.995 m (col. 9, line 45).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Weatherly such that if the bandsaw 
Claims 24-27, 29-31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hellbergh (US Publication 2004/0118263) in view of Weatherly (US Publication 2008/0236340) and further in view of Troyer (US Publication 2004/0255740), Hayden (US Patent 5,249,485), and Fruits (US Patent 3,236,271).
	Regarding Claim 24, Hellbergh discloses a bandsaw blade (paragraph 0001), comprising:
	a blade body (annotated fig. 3); and 	a plurality of teeth, wherein each tooth in the plurality of teeth includes a tooth back, a tooth tip, a tooth face, and a tooth gullet that are unitary with the blade body (all features are identified in annotated fig. 3) such that the blade body and the plurality of teeth are formed from a contiguous piece of material (paragraph 0014, lines 3-4), wherein the tooth face extends within a tooth face plane (annotated fig. 3).
    PNG
    media_image6.png
    476
    633
    media_image6.png
    Greyscale
	● Hellbergh fails to disclose the plurality of bandsaw teeth are swaged teeth.	However, Weatherly (US Publication 2008/0236340) teaches it is old and well known in the art of bandsaws to use a swage device (fig. 2A) to swage the teeth of the bandsaw blade (paragraph 0021, lines 1-2).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Hellbergh with the teaching of Weatherly such that each of the plurality of teeth on the bandsaw are swaged in order to widen the face portion of each tooth” (Weatherly, paragraph 0002, lines 3-5) to create a more effective interface between the blade tooth and the workpiece material. In other words, swaged teeth help to ensure the generation of the kerf in a workpiece during 
    PNG
    media_image4.png
    366
    572
    media_image4.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Hellbergh with the teaching of Troyer such that a relief region is milled (by at least a grinding operation) into the bandsaw blade between the tooth face and the tooth gullet in order to help remove the saw dust from the kerf as it is being produced from the teeth which prevents a build-up of sawdust from occurring that can cause damage to the saw blade (Troyer, paragraph 0030, lines 6-9).	● The modified bandsaw blade of Hellbergh substantially disclosed above fails to specifically disclose milled relief region extends, in at least one tooth of the plurality of swaged teeth, away from the tooth face plane and toward the tooth back.	However, Hayden (US Patent 5,249,485) teaches it is old and well known in the art of saw blades to provide a relief portion between the tooth face and the tooth gullet (34) that extends, in at least one tooth of the plurality of teeth, away from the tooth face 
    PNG
    media_image3.png
    416
    715
    media_image3.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Hellbergh substantially disclosed above with the teaching of Hayden such that the milled relief portion of Hellbergh (provided by the modification in view of Troyer) extends in at least one tooth of the plurality of swaged teeth, away from the tooth face plane and toward the tooth back because the relief can be provided in any reasonable direction, including away from the tooth face plane toward the tooth back, wherein a shoulder is formed between the milled relief region and the gullet because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. The options disclosed by the teaching references set forth above were known to one having an ordinary skill in the art at the time of the filing of the  	Additionally, Fruits (US Patent 3,236,271) teaches it is old and well known in the art of saw blades to provide a relief region (29) between the tooth face and the tooth gullet that extends, in at least one tooth of the plurality of teeth, away from the tooth face plane and toward the tooth back (Fruits, annotated fig. 1), wherein the at least one saw blade tooth includes a first shoulder (Fruits, annotated fig. 1) defining a transition region between the relief region and the tooth face and a second shoulder (Fruits, annotated fig. 1) defining a transition region between the relief region and the tooth gullet.
    PNG
    media_image5.png
    430
    566
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Hellbergh substantially disclosed 
	Regarding Claim 26, the modified bandsaw blade of Hellbergh substantially disclosed above includes the milled relief region has a smaller radius of curvature than the tooth gullet. Hellbergh states, “the radius C’ of the gullet 13’ is relatively large, i.e., it is larger than one-half of the depth of the gullet 13’. The radius C’ can for instance by approximately ¾ of the depth D’ of the gullet 13’” (Hellbergh, paragraph 0025). Additionally, Troyer states, “it is preferred that a cut out 30 have a depth D of no more than about one-half the height H of its adjacent tooth 20.” In other words, Troyer specifically states that the milled relief region (Troyer’s cut out 30) should be smaller than about one half of the height of the adjacent tooth, and Hellbergh states the radius should be larger than the depth of the gullet, which corresponds to the height of the adjacent tooth.
	Regarding Claim 27, the modified bandsaw of Hellbergh substantially disclosed above fails to specifically disclose the milled relief region defines a distance between the tooth face and the tooth gullet that is shorter than a length of the tooth face. 	However, this limitation is taught by the disclosure of Troyer and Hayden, wherein Troyer indicates that cut out 30 (the structure which correlates to the milled out relief portion) is less than half of the height of its adjacent tooth. Additionally, annotated fig. 1 of Hayden indicates the shows the relief portion (the identified structure behind the tooth face plane) is smaller than the size of the tooth face.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw of Hellbergh substantially disclosed 
	Regarding Claim 29, the modified bandsaw of Hellbergh substantially disclosed above includes the tooth face is a planar tooth face (the tooth face is generally flat and perpendicular to the longitudinal direction of the bandsaw blade).
	Regarding Claim 30, the modified bandsaw of Hellbergh substantially disclosed above fails to specifically disclose the shoulder is positioned above a bottom of the tooth gullet.	However, Hayden teaches it is old and well known in the art of bandsaws to provide a relief portion, wherein a majority of the extent of the relief portion that is pointing away from the tooth plane of the tooth is positioned above the bottom of the tooth gullet (annotated fig. 1). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the bandsaw blade of Hellbergh substantially disclosed above with the teaching of Hayden since it has been held that rearranging of parts of an invention involves only routine skill in the art. 
	Regarding Claim 31, the modified bandsaw of Hellbergh substantially disclosed above includes the tooth gullet extends beyond the bottom of the tooth gullet, up towards the tooth tip, and ends at the shoulder. As shown in annotated fig. 2 of Hayden, a portion of the tooth gullet, identified by reference character 34, curves upward after 
	Regarding Claim 34, the modified bandsaw of Hellbergh substantially disclosed above includes the distance is a straight-line distance between opposite ends of the milled relief region. This distance is generally indicated in annotated fig. 1 of Hayden as the portion of the tooth face plane that demarcates the relief region.
	Regarding Claim 35, the modified bandsaw of Hellbergh substantially disclosed above includes a first end of the milled relief region extends from the tooth face away from the tooth face plane (as described in the modification in view of Troyer, Fruits and Hayden set forth in the rejection for Claim 24), wherein a second end of the milled relief region intersects the tooth face plane distal the tooth face, and further wherein the distance is a straight-line distance between the first end of the milled relief region and the second end of the milled relief region (this distance is generally indicated in annotated fig. 1 of Hayden as the portion of the tooth face plane that demarcates the relief region).
Allowable Subject Matter
It should be noted that Claims 2 and 23 were indicated as allowable in the Final Office Action dated May 13, 2020. However, in view of further search and consideration in response to the present amendments to the claims, the previous indication allowability for Claims 2 and 23 is withdrawn. 	The indicated allowability of claim 2 is withdrawn in view of the newly discovered references to Weatherly et al (US Publication 2008/0236340), herein referred to as Weatherly, in view of previously cited Troyer (US Publication 32004/0255740), Hayden 
Status of the Claims
It is to be noted that claim 23 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Regarding the 112 rejection of Claim 1, Applicant states, “this portion of claim 1 simply means that the length of the tooth face is longer than the straight-line distance between the ends of the relief region. In other words, the length of the tooth face is longer than the distance between where the relief region meets the tooth face and where the relief region meets the gullet” (Remarks, page 10, lines 19-22).	Examiner respectfully disagrees. As currently written, there is no structure claimed that demarcates or identifies where the transition is between the milled relief region and the tooth gullet. Thus, it is unclear how to identify where the “end of the relief region” is located. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Holley (US Patent 552,370) tooth shapes are applicable to “circular, gang, and band saws” (page 2, lines 33-35). 	● Gommel (US Patent 1,943,863) discloses a bandsaw blade with a swage tooth face (figs. 3 and 3a).	● Ferrari et al (US Patent 2,071,618) discloses a bandsaw blade with a plurality of swaged teeth (figs. 9-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 11, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724